Title: To Thomas Jefferson from David Ramsay, 13 July 1785
From: Ramsay, David
To: Jefferson, Thomas



Sir
New York July 13th. 1785

By the French packet which sailed on the fifteenth of June I did my self the honour to inclose to your care 184 pages of the history of the revolution of South Carolina with propositions relative to a translation of it into the French language. I now do myself the honor to inclose to you all that is now printed, which is to page 328.
M. De Marbois the Consul General of France has done me the honor to enclose a copy of it to Count Chatelleaux to interest him in the translation if it should be thought advisable. I therefore request that any thing which may be done in the matter may be done in concert with that Gentleman. From the infant state of literature in America I shall probably lose money by my publication in the United States. Unless nine hundred copies sell at four dollars a piece I shall not be reimbursed for the expences of the  impression. I therefore wish that whatsoever may be done in Europe may be done in such a manner as will interest me in the profits as well as the bookseller and the Translator and Printer. The second volume will be much more interesting than the first as it will contain the campaigns of 1780 and 1781 in the Southern States inclusive of Lord Cornwallis’s surrender. If a translation should not be thought advisable I am contentd, if it should I hold myself entitled to a share of the profits. Whatsoever you do I beg may be done in concert with M. De Marbois’ correspondent.
I have shewn the whole manuscript to M. De Marbois who thinks it will bear a translation. I add that whatsoever you may do in the matter will be not only approved but received as a favor conferred on your most obedient most humble Servt.,

David Ramsay

